  Case 18-81652      Doc 45       Filed 04/24/19 Entered 04/24/19 11:15:50         Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: MICHELLE J. MORGAN                   §       Case No. 18-81652
                                            §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/03/2018.

       2) The plan was confirmed on 10/25/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 04/02/2019, 05/23/2019.

       5) The case was converted on 04/16/2019.

       6) Number of months from filing or conversion to last payment: 5.

       7) Number of months case was pending: 8.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81652      Doc 45       Filed 04/24/19 Entered 04/24/19 11:15:50        Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)             $ 900.00
      Less amount refunded to debtor(s)                        $ 25.00
NET RECEIPTS                                                                        $ 875.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 356.36
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                         $ 65.70
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 422.06

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim   Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed        Paid        Paid
ERIC PRATT LAW FIRM P.C.            Lgl      4,000.00   4,000.00       4,000.00     356.36        0.00
JPMORGAN CHASE BANK                 Sec          0.00   1,271.60       1,271.60       0.00        0.00
ROCK VALLEY CREDIT UNION            Sec      4,200.00   4,211.50       4,211.50     349.69      103.25
BARCLAYS BANK DELAWARE              Uns          0.00        NA             NA        0.00        0.00
PORTFOLIO RECOVERY                  Uns        243.00     243.74         243.74       0.00        0.00
PORTFOLIO RECOVERY                  Uns        729.00     729.24         729.24       0.00        0.00
CHASE CARD                          Uns      1,578.00        NA             NA        0.00        0.00
CHASE CARD                          Uns        241.00        NA             NA        0.00        0.00
RESURGENT CAPITAL SERVICES          Uns        869.00     879.10         879.10       0.00        0.00
COMENITY BANK / GORDMANS            Uns          0.00        NA             NA        0.00        0.00
COMENITY BANK / ELDERBEER           Uns          0.00        NA             NA        0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns      2,115.00   2,199.21       2,199.21       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns        209.00     245.94         245.94       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns        808.00     808.19         808.19       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns          0.00      57.37          57.37       0.00        0.00
OSFMG                               Uns         45.00      45.00          45.00       0.00        0.00
CREDITORS PR                        Uns      2,962.00        NA             NA        0.00        0.00
JEFFERSON CAPITAL SYST              Uns        346.00        NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81652      Doc 45       Filed 04/24/19 Entered 04/24/19 11:15:50    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
KAY JEWELERS                        Uns      2,043.90        NA         NA        0.00       0.00
BECKET & LEE LLP                    Uns        435.00     470.99     470.99       0.00       0.00
ILLINOIS STUDENT ASSISTANCE         Uns          0.00   5,089.91       0.00       0.00       0.00
RADIOLOGY CONSULTS OF RKFD          Uns         70.00        NA         NA        0.00       0.00
ROCKFORD ASSOCIATED CLINICAL        Uns        101.75        NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns      1,464.00   1,520.23   1,520.23       0.00       0.00
SYNCHRONY BANK                      Uns         98.00     138.39     138.39       0.00       0.00
SYNCHRONY BANK                      Uns        156.00     156.69     156.69       0.00       0.00
SYNCB / CARE CREDIT                 Uns          0.00        NA         NA        0.00       0.00
SYNCB / SAMS CLUB                   Uns        405.00        NA         NA        0.00       0.00
SYNCB / WALMART                     Uns      1,837.00        NA         NA        0.00       0.00
TD BANK USA, N.A.                   Uns      1,862.00   1,862.30   1,862.30       0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns          0.00     346.98     346.98       0.00       0.00
SWEDISH AMERICAN                    Uns          0.00      51.69       0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81652      Doc 45       Filed 04/24/19 Entered 04/24/19 11:15:50     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                        $ 1,271.60            $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 4,211.50         $ 349.69           $ 103.25
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 5,483.10         $ 349.69           $ 103.25

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 9,703.37           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                $ 422.06
       Disbursements to Creditors                $ 452.94

TOTAL DISBURSEMENTS:                                               $ 875.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81652        Doc 45      Filed 04/24/19 Entered 04/24/19 11:15:50               Desc Main
                                     Document     Page 5 of 5




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 04/24/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
